
	
		II
		110th CONGRESS
		2d Session
		S. 3555
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 24
			 (legislative day, September 17), 2008
			Mr. Levin (for himself
			 and Ms. Stabenow) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish a pilot program to provide for
		  the preservation and rehabilitation of historic lighthouses.
	
	
		1.Short titleThis Act may be cited as the
			 National Lighthouse Stewardship Act of
			 2008.
		2.Funding for historic lighthouse
			 preservationTitle III of the
			 National Historic Preservation Act (16 U.S.C. 470w et seq.) is amended by
			 adding at the end the following:
			
				310.National lighthouse stewardship pilot
				program
					(a)DefinitionsIn this section:
						(1)Eligible entityThe term eligible entity means
				a State, unit of local government, or nonprofit organization that—
							(A)provides financial assistance and grants to
				local governmental units and nonprofit organizations to preserve and maintain
				historic lighthouse structures;
							(B)owns a lighthouse that is listed or
				eligible for listing on the National Register; or
							(C)has a right to maintain and rehabilitate a
				lighthouse described in subparagraph (B) that is owned by the Federal
				Government.
							(2)FundThe term Fund means the
				National Lighthouse Stewardship Fund established by subsection (c)(1).
						(b)Lighthouse stewardship pilot
				program
						(1)In generalThe Secretary shall establish a 3-year
				pilot program under which the Secretary shall use amounts made available under
				subsection (c)(3) to provide grants to eligible entities to preserve and
				rehabilitate historic lighthouse structures.
						(2)Distribution to eligible entities
							(A)ApplicationTo be eligible for a grant under this
				subsection, an eligible entity shall submit to the Secretary an application at
				such time, in such form and manner, and including such information as the
				Secretary may require.
							(B)Approval or disapprovalBased on criteria established by the
				Secretary, the Secretary shall approve or disapprove an application submitted
				under subparagraph (A).
							(C)Availability of grant funds
								(i)In generalOn approval of an application under
				subparagraph (B), the Secretary shall make the grant funds available to the
				eligible entity.
								(ii)Use of existing fundsTo the maximum extent practicable, the
				Secretary shall provide funding through existing lighthouse grant programs
				administered by State governments.
								(c)National lighthouse stewardship
				fund
						(1)EstablishmentThere is established in the Treasury of the
				United States a fund, to be known as the National Lighthouse Stewardship
				Fund, consisting of such amounts as are appropriated to the Fund under
				paragraph (2).
						(2)Transfers to FundThere are appropriated to the Fund, out of
				funds of the Treasury not otherwise appropriated, amounts equivalent to amounts
				collected as taxes and received in the Treasury under section 60301 of title
				46, United States Code, but not more than $20,000,000 for any 1 fiscal
				year.
						(3)Use of fundThe Secretary of the Treasury shall
				transfer amounts deposited in the Fund for each fiscal year to the Secretary to
				provide grants to eligible entities in States based on the ratio that—
							(A)the total number of lighthouses in the
				State; bears to
							(B)the total number of lighthouses in the
				Inventory of Historic Light Stations prepared by the Secretary.
							(4)AvailabilityAmounts in the Fund shall remain available
				until expended, without fiscal year
				limitation.
						.
		
